Citation Nr: 1144282	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased disability rating for multilevel degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from July 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 20 percent disability rating for multilevel degenerative disc disease of the lumbosacral spine, while granting a separate 10 percent disability rating, effective August 4, 2006, for left lower extremity radiculopathy associated with the multilevel degenerative disc disease of the lumbosacral spine.  

The Veteran appealed as to the continuation of the 20 percent disability rating for multilevel degenerative disc disease of the lumbosacral spine.  The Veteran's notice of disagreement initiating his appeal did not explicitly disagree as to the rating for the associated left lower extremity radiculopathy. However, as discussed below, evaluation of the multilevel degenerative disc disease of the lumbosacral spine includes evaluation of any associated objective neurologic abnormalities including radiculopathy of the lower extremities.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  

The issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As discussed in the REMAND below, the evidence suggests that the Veteran may be unemployed due to symptoms of his service-connected low back disability.  Thus, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claims on appeal, it is listed on the first page of this decision.  

The issue of entitlement to a separate disability rating for associated objective neurologic genitourinary abnormalities, specifically erectile dysfunction, is a component part of the Veteran's claim for a higher disability rating for his service-connected multilevel degenerative disc disease of the lumbosacral spine, though not previously adjudicated explicitly as a separate issue by the RO.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

The issues of entitlement to (1) a separate disability rating for associated objective neurologic genitourinary abnormality of erectile dysfunction, and (2) TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's multilevel degenerative disc disease of the lumbosacral spine, in light of the Veteran's pain and corresponding functional impairment, was productive of limitation of flexion to 30 degrees, and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest.

2.  The Veteran's multilevel degenerative disc disease of the lumbosacral spine has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's multilevel degenerative disc disease of the lumbosacral spine has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for multilevel degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a separate 20 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy associated with multilevel degenerative disc disease of the lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant in July 2006, July 2007, and July 2008, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the ratings for his service-connected low back disability.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a June 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Disability Rating Claim`

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
 
The Veteran's service-connected multilevel degenerative disc disease of the lumbosacral spine, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the code for evaluating intervertebral disc syndrome.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran submitted his claim for increase in rating for the lumbar spine disability on April 12, 2006.  The Veteran seeks a rating in excess of the 20 percent rating in effect for his multilevel degenerative disc disease of the lumbosacral spine.  Effective August 4, 2006, a 10 percent disability rating is in effect for left lower extremity radiculopathy associated with the multilevel degenerative disc disease of the lumbosacral spine.  There are no other separate disability ratings in effect for any other associated neurologic impairment.  

Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the multilevel degenerative disc disease of the lumbosacral spine.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the multilevel degenerative disc disease of the lumbosacral spine.  This includes evaluation of the rating for left lower extremity radiculopathy, currently evaluated as 10 percent disabling.  

The Board has reviewed the pertinent competent evidence of record including VA and private treatment records and reports of VA examinations.  Except as discussed below, the treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination reports.

A February 2006 private treatment record shows that magnetic resonance imaging (MRI) examination contain findings consistent with the concluding impression of degenerative disc disease with degenerative joint disease; canal stenosis with multilevel disc bulges with a left side predominance.

The report of an August 2006 VA examination show that the examiner noted on review of private treatment records showed that the Veteran was being seen for low back pain radiating down to the left lower extremity.  An MRI report showed multilevel degenerative disc disease and degenerative spondylosis with canal stenosis.  

The Veteran reported complaints of lower back pain he rated at a level of four on a scale of ten, which was worse at times.  He reported complaints of having some stiffness and pain radiation to the left side to the foot with tingling and numbness.  He denied using crutches or cane, and denied having any bladder or bowel problems.  He did report having prostate problems and erectile dysfunction.  Regarding occupational and daily activities, the Veteran reported that he was disabled, and regarding daily activities he indicated he could not do anything such as lawn mowing, lifting, bending, or stooping.  

On examination, there was tenderness over the lumbosacral spine and mild tenderness over the paravertebral muscles on the left side.  No muscle spasm was found.  Findings regarding range of motion of the lumbar spine included that forward flexion beyond 55 degrees was associated with pain; backward extension was to 30 degrees; lateral flexion was to 25 degrees, bilaterally; and lateral rotation was to 30 degree, bilaterally.  The Veteran evidenced pain with these movements, especially with forward flexion and lateral movements particularly with left lateral movement.  Straight leg raising to about 70 degrees on the left side was noted to be positive.  Straight leg raising test on the right to 90 degrees was negative.  Deep tendon reflexes were about 1+ bilaterally symmetrical in the knees and ankles and plantar flexors.

The examiner noted that an MRI of the lumbar spine in February 2006 revealed: broad based bulge at L2-L3 that narrows the neuroforamen bilaterally inferiorly, broad based bulge at L3-L4 with sub centimeter stenosis of the canal left more than on the right; and broad based bulge L4-L5 and L5-S1 with left lateral predominance.  

The examination report contains a diagnosis of multilevel degenerative disc disease lumbar spine with left side lumbosacral radiculopathy symptoms; functional loss due to pain; functional impairment is mild to moderate, 25 to 50 percent.  Joint function is additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups and at that time functional loss is estimated as moderate to moderately severe, 50 to 75 percent.

 Private treatment records in July 2007 show complaints of significant back pain with bilateral leg pain, more on the right than left, with the majority of the pain being across the back itself.  MRI examination showed some lumbar degenerative disc disease at multiple levels from L2 to S1.  The report concludes with an impression of lumbar degenerative disc disease with lumbar radiculitis.  The Veteran subsequently received lumbar epidural steroid injection later that month.

The report of a May 2010 VA examination shows that the Veteran reported complaints of constant, aching pain in the low back with no radiation.  He reported having flare-ups once a week, generally lasting a day.  Any physical exertion tended to increase the low back pain.  He was able to walk a block.  He has problems with activities of daily living and requires no assistive aids.  He denied having any bowel or bladder dysfunction, but was on medication for erectile dysfunction.  He reported he had had no incapacitating episodes in the past year.

On examination, findings for range of motion of the lumbar spine included flexion to 80 degrees, extension to 20 degrees, right lateral bending to 40 degrees, left lateral bending to 30 degrees, right lateral rotation to 60 degrees and left lateral rotation to 50 degrees.  Strength in both legs was 5/5.  The Veteran appeared to have a slight left stocking hypesthesia, but no dermatome distribution.  Knee jerks were +4, bilaterally, and ankle jerk was absent on the right and +2 on the left.  With repetitive use there was no loss of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray examination of the low back revealed normal lordotic curve present; all disk spaces appeared to be well maintained; posterior elements showed no evidence of degeneration; no soft tissue abnormalities were seen; and no osteophytes were noted.  The examination report contains a diagnosis of chronic low back strain.  The report concludes with an opinion that the Veteran was experiencing a mild to moderate disability from his low back condition at that time.  The examiner, however, did not report the Veteran's extent of pain-free range of motion or adequately discuss the criteria set forth in 38 C.F.R. 4.40 and § 38 C.F.R. § 4.45.  See Mitchell.

VA neurosurgery clinic notes in September 2010 show that the Veteran was seen for complaints of low back pain with radiation down the right lower extremity, primarily in the thigh.  He reported that walking or prolonged standing increased his pain.  On examination, motor/muscle strength (0-5) for parts of the lower extremities respectively associated with spinal sections L2, L3, L4, L5, and S1, were all found to be 4/5 on the right side and 5/5 on the left side.  The Veteran had normal light touch.  Deep tendon reflexes were 2+ in the upper and lower extremities, bilaterally.  His gait was antalgic.  MRI examination revealed stenosis at L2-3, L3-4, L4-5, and L5-S1.  The assessment was lumbar stenosis.

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

It should first be noted that the evidence does not show any incapacitating episodes, that is, periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).  Notably, during the May 2010 VA examination, the Veteran reported that he had had no incapacitating episodes in the previous year.  

Thus, an evaluation in excess of the 20 percent rating in effect for multilevel degenerative disc disease of the lumbosacral spine is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion, fatigue, and weakness, the Board finds that a 40 percent disability rating and no more is warranted for low back disability.  

Notably, the findings from the most recent VA examination of May 2010 are not consistent with the remainder of the clinical record as discussed above.  Given that, the Board finds that the results of the May 2010 VA examination as reported in the examination report are of limited probative value.  The most salient inconsistency with the remainder, is that the May 2010 VA examination report indicates there is there is only mild to moderate disability, and contains findings that there is no evidence of degeneration.  

On the contrary, the remainder of the medical evidence on file clearly shows MRI and other source evidence of degenerative disc disease with degenerative joint disease, canal stenosis with multilevel disc bulges and other orthopedic and neurologic pathology, and significant complaints of low back and lower extremity pain and other symptoms consistent with the record as a whole.  Given the forgoing, the Board finds the May 2010 VA examination report to be of limited probative value, and therefore the Board does not rely to any significant extent on the findings of that report. 

However, review of the totality of the competent medical evidence on file reveals that the findings generally show that after consideration of additional functional loss due to pain and other factors, the Veteran's low back condition is productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less.  Thereby a disability rating of 40 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion and associated weakness.  In sum, review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's multilevel degenerative disc disease of the lumbosacral spine is productive of forward flexion of the thoracolumbar spine limited to 30 degrees.  

This is prominently reflected in the evidence contained in the August 2006 VA examination report and consistent with findings of pathology and the Veteran's competent report of pain and other symptoms contained in the treatment records discussed above.  Notably, the August 2006 VA examination report contains an opinion that the Veteran's functional impairment due to pain, fatigue, and weakness on repetitive use, was estimated as moderate to moderately severe, resulting in an additional 50 to 75 percent functional impairment.   

Based on such evidence, the Board finds that the Veteran's symptoms, especially during flare-ups, most closely approximate the rating criteria required for a 40 percent disability rating throughout the course of the entire period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine.

3.  Associated Lower Extremities Neurologic Symptoms

Currently, a separate 10 percent initial disability rating is in effect for left lower extremity radiculopathy, associated with multilevel degenerative disc disease of the lumbosacral spine, effective from August 4, 2006.  This was granted in the September 2006 rating decision that was appealed.  A separate rating is not in effect for any associated right lower extremity neurologic symptoms.

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  In this case, the Veteran has reported pain radiating down both of his legs.  As discussed above regarding a September 2010 VA neurosurgery clinic note, the Veteran has also reported radiation of pain down the right lower extremity. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

Private treatment records show that during treatment in May 2010 the Veteran reported low back pain and bilateral leg pain, which was worse on the right than the left side.  The impression at that time included lumbar radiculitis for which the Veteran received lumbar epidural steroid injection.   More recent VA treatment records in September 2010 reflects that the right side is now more predominant in terms of the level of pain radiation.   At that time, motor strength in the right and left lower extremities was rated as 4/5 and 5/5, respectively, for all parts associated with the segments L2 to L5 of the lumbar spine and S1.

The Veteran has reported that he has left and right lower extremity neurologic symptoms associated with his lumbar spine disability.  He has competently attested to the right being worse than the left side in pain symptoms.  Such left and right lower extremity symptomatology is supported by findings in the VA and private treatment reports and to some extent by the VA examination reports, as discussed above.  Again, for the reasons discussed, the Board finds the findings from the May 2010 VA examination not to be probative on the issues at hand.  The Veteran is competent to provide evidence regarding the similar symptoms in the left and right lower extremities, and as to the level of severity of pain he perceives in each lower extremity. 38 C.F.R. § 3.159(a)(2).

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a 20 percent disability rating for radiculopathy of the right lower extremity associated with the low back disability.  The Board also finds that the preponderance of the evidence is against granting a disability higher than the existing 10 percent separate disability rating for neurologic manifestation of the left lower extremity neuropathy associated with the multilevel degenerative disc disease of the lumbosacral spine.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

The evidence does not show that the left and right lower extremities are productive of more than mild and moderate incomplete paralysis of the sciatic nerve.  Thus, the evidence does not show that the left and right lower extremity neurologic abnormalities warrant higher evaluations than the existing 10 percent for the left lower extremity, and the 20 percent granted here for the right lower extremity.   

In sum, the evidence does not warrant a disability rating in excess of the existing 10 percent for the left lower extremity, as the evidence shows no more than mild symptoms of neuropathy associated with the multilevel degenerative disc disease of the lumbosacral spine, and to that extent the Veteran's claim is denied.  Also, the evidence does warrant a separate 20 percent disability rating for the right lower extremity for moderate symptoms of neuropathy associated with the multilevel degenerative disc disease of the lumbosacral spine.  

The question of whether there is any neurogenic genitourinary pathology, specifically erectile dysfunction, associated with the service-connected low back disability is addressed in the remand below.  Other than that, the competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities to specifically include any bowel or bladder impairment, so as to warrant a separate evaluation on that account.

4.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, because the Veteran's low back symptoms remained otherwise relatively constant throughout the course of the appeal and at no point were more disabling than reflected by the 40 percent evaluation granted here, these ratings the Board finds that the 40 percent rating for multilevel degenerative disc disease of the lumbosacral spine is warranted for the entire period of service connection since April 12, 2006.  See Fenderson supra; Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability, which is productive of the symptoms discussed above, which are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for multilevel degenerative disc disease of the lumbosacral spine from April 12, 2006, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 20 percent, but no more, for right lower extremity radiculopathy associated with multilevel degenerative disc disease of the lumbosacral spine, is granted.

A disability rating in excess of 10 percent for left lower extremity radiculopathy associated with multilevel degenerative disc disease of the lumbosacral spine is denied.


REMAND

In the decision above, the Board adjudicated the service-connected low back disability rating claim under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board must also evaluate the disability on the basis of any objective neurologic abnormalities associated with the low back disability such as in this case, erectile dysfunction, which should be separately evaluated under appropriate codes if found to be associated with the service-connected low back disability.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board requires more information to adjudicate the rating claim with respect to objective neurologic abnormalities involving genitourinary complaints of erectile dysfunction.

During both of the August 2006 and May 2010 VA examinations, the Veteran reported having erectile dysfunction.  Neither examiner addressed whether the erectile dysfunction-for which the Veteran was receiving medication-constituted any current neurologic genitourinary abnormality associated with the Veteran's service-connected low back disability.  The evaluation of such genitourinary symptomatology is a component part of the overall evaluation of the service-connected low back disability.  Thus, an appropriate examination should be conducted with respect to the question of whether the Veteran's erectile dysfunction or any other genitourinary condition is associated with the service-connected low back disability.  Any relevant treatment records should be obtained beforehand. 

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, during the August 2006 VA examination, on the subject of occupation, the Veteran indicated that he was disabled due to his low back disability.  At the later VA examination in May 2010, he reported that he retired in 2006.  Because entitlement to a TDIU is part of the Veteran's rating claim on appeal, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  

The development ordered here regarding any genitourinary condition, resulting from neurologic complications associated with the lumbar spine disability, could affect the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the appealed lumbar spine disability rating claim including on the basis of any associated objective neurologic abnormalities such as the erectile dysfunction that is subject to this REMAND.

On remand the RO must associate any pertinent outstanding records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to any genitourinary conditions and specifically his erectile dysfunction condition.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

3.  Notify the Veteran that he may submit statements describing fully the symptoms resulting from his genitourinary symptoms including erectile dysfunction, and the impact of these symptoms on his ability or inability to work.

4.  After associating all outstanding VA and private treatment records and statements provided in reply to the above with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any genitourinary impairment associated with the Veteran's low back disability, to specifically include erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all genitourinary pathology found to be present.  The examiner should conduct all indicated tests and studies.  

The examiner must discuss the Veteran's report of genitourinary pathology including erectile dysfunction, and state whether it is at least as likely as not that any erectile dysfunction or other genitourinary condition is related to the Veteran's low back disability.  In doing so, the examiner must report the nature and severity of any such associated neurologic abnormality to specifically include erectile dysfunction.  The examiner should comment on the Veteran's competent report, as reflected in past VA examination and treatment reports, of related symptoms of erectile dysfunction, and the effects of all neurologic and musculoskeletal components of the low back condition on his ability to work.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the neurogenic genitourinary/erectile dysfunction aspect of the Veteran's low back disability rating claim; and if appropriate, separately evaluate any associated genitourinary/erectile dysfunction under appropriate codes.  

6.  Then readjudicate the TDIU claim as part of the low back disability rating claim.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


